DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-13, 15-20 and 22-26 are pending in the application.
This office action is in response to the amendment filed on 12/11/2020.
All previous rejection not reiterated in this office action is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 10, 11, 15, 16, 19, 20, 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4 and claim 15, the recitation of “further comprises an isolatable peptide tag” renders the claim indefinite because it is unclear whether this isolatable peptide tag is the same peptide tag recited in claim 1 and 12, or in addition to the peptide tag recited in claim 1 and 12.  Further, claim 15 recites the word “optionally” renders the claim indefinite because it is unclear whether the limitation following the work is part of the limitation.  

Regarding claim 5 the recitation of “the isolatable peptide tags are selected from at least one of FLAG tag, a myc…and a biotin acceptor site is a ligand for endogenous biotin ligases in prokaryotic cells, eukaryotic cells or both” renders the claim indefinite because it does not set forth a proper group for selection of the tag.   Furthermore, it is unclear whether a biotin acceptor site is considered as a peptide tag as claimed. 
Regarding claim 6, the recitation of “a detectable label selected from at least one of an electrochemiluminescence label…or selenium particle, or a ruthenium or osmium metal chelate” renders the claim indefinite because it does not set forth a proper group for selection by reciting in alternative.   
Regarding claims 7 and 16, it is unclear when this further step occurs in the context of steps recited in claim 1. 
Regarding claims 10 and 19, it is unclear when the one or more further step occurs in the context of steps recited in claim 1. The word “using” also render the claim indefinite because it is unclear whether or what steps are encompassed by such use.  For example, claim 10 (2) recites using biotinylated dCas9-mediated capture of the binding cluster, but it is unclear what, if any active step(s) is encompassed by such use.  Claim 10 (4) recites using the CRISPR complexes to identify proteins or nucleic acids, but it is unclear whether the subsequent crosslinking…steps are part of the claim limitation.  Claim 19 also recites the same elements that renders the claim limitation unclear.  
Claim 11 is rejected for same reason because it depends on claim 10.  
Regarding claim 20, the recitation of “enriching molecular interactions at one or more genomic targets by comparing the molecules in the CRISPR complex when compared to one or more negative controls” renders the claim indefinite because it is unclear how comparing molecules to a negative control can enrich interaction between molecules and genomic targets.
Regarding claim 22, it is unclear whether the recited steps is in addition to the steps recited in claim 1 or in alternative to the steps recited in claim 1.  As such, it is unclear what method steps claim 22 encompasses.  
Claims 23-26 are rejected for same reason because they depend on claim 22.
Regarding claim 26, the recitation of “the isolatable peptide tags are selected from at least one of FLAG tag, a myc…or a biotinylation targeting sequence that is recognized by endogenous biotin ligases in prokaryotic cells, eukaryotic cells or both” renders the claim indefinite because it does not set forth a proper group for selection of the tag by reciting tags in alternative.   
Claim 26 recites the limitation "biotinylation targeting sequence" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, the amended claim 1 already has a biotin ligase expressed in the cell.  As such, claim 9 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claim 26 does not further limiting claim 22 because claim 22 recites isolation of CRISPR complex by affinity purification with streptavidin or avidin, but claim 26 is broader than 22 for reciting affinity purification using other tags.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 7, 9, 10 and 11 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Cann et al (US 2016017396).
Cann et al. disclose a method for detecting a genomic target region comprising contacting a recombinant nuclease deficient Cas9 modified to comprise a biotinylation sequence AviTag and one or more sequence specific guide RNA, with genomic DNA targets, and detecting or isolating CRISPR with labeled streptavidin (see paragraph [0006], [0011], [0015]).  Therefore, the disclosure of Cann et al. anticipates the claimed invention.
Response to Arguments
In response to the rejection, Applicant argues that claim 1 has been amended to include the limitation of claim 13, which overcome the rejection based on Cann.  Applicant argues that Cann use biotinylated sgRNA instead of dCas9.  
This argument is not considered persuasive because the disclosure from Cann et al. not only teaches biotinylated sgRNA, but also biotinylated the fusion dCas9 and AviTag. It is known in the art that AviTag comprises biotin acceptor site.  Therefore, the disclosure from Cann anticipates the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 9-13, 15, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (see IDS), in view of Kim et al (see IDS).  This rejection has been rewritten to address the amendment. 
Fujita et al. teach a method of isolating specific genomic regions and identification of associated proteins by engineered DNA-binding molecule-mediated chromatin immunoprecipitation for purification of specific genomic regions retaining molecular interactions (see abstract).  Fujita et al. teach an antibody tag FLAG, is fused to a catalytically inactive form of Cas9 that is coexpressed with a gRNA and recognizes the endogenous DNA sequence of interest (see Figure 1 and legend, and page 133, section 3.1-3.3).  Fujita et al. teach that DNA is fragmented by sonication or restriction digestion following the formation of the complex (see page 133, 2nd col., 3.1, step ii).  Fujita et al. teach isolation and identification of the protein associated with the genomic region (Figure 2 and legend, and table 1).  Fujita et al. teach that this technique would be a convenient and useful tool for dissecting chromatin structure of genomic regions of interest (see page 135, 2nd col., last paragraph).
The only difference between the teaching from Fujita and the claimed method is that Fujita does not teach using biotinylation sequence for isolating the CRISPR complex.
Kim et al. teach a method of using in vivo biotinylation to study protein-protein and protein DNA interactions in mouse ES cells (see abstract).  Kim et al. teach in vivo biotinylation is based upon a short “biotnylation peptide” fused to protein of interest that serve as an in vivo substrate for BirA, an enzyme that performs highly selective biotinylation of the fusion protein (see page 506, 2nd col., last paragraph).  Kim et al. teach that biotinylation offers a number of advantages over traditional immunoaffinity approaches to protein complex purification including high affinity of biotin for streptavidin, high stringent washing condition applied to ChIP applications to reduce background, reduction of chance for cross reaction, and leaves out the need to generate protein specific antibodies, and does not affect protein function (see page 507, 2nd paragraph).  Kim et al. teach a detailed protocol for affinity purification of protein complexes with a single in vivo biotinylation system expressing BirA which may be readily applicable to a wide range of cellular systems with established, expandable tissue culture condition (see page 507, 1st col., last paragraph).
It would have been obvious to an ordinary skilled in the art that a biotinylation tag would be more preferable to the enCHIP technology taught by Fujita et al. based on the teaching from Fujita and Kim.  The ordinary skilled in the art would recognize the advantage of isolating protein complex, especially in ChiP assay, using biotinylation over traditional antibody approach demonstrated by Fujita et al. because Kim teach such approach has the advantage such as high affinity of biotin for streptavidin, high stringent washing condition applied to ChIP applications to reduce background and reduction of chance for cross reaction.  The level of skill in the art is high. Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to generate a fusion Cas9 with a biotinylation acceptor sequence and transfecting the cell with BirA to perform in vivo biotinylation as demonstrated by Kim et al. to perform the CRISPR complex identification and isolation as taught by Fujita et al. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Claims 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Kim as applied to claims 1-7, 9-16, 18-21 above, and further in view of Dostie et al (see IDS).
The teaching of Fujita and Kim has been discussed above.  However, neither references teaches identifying DNA interaction with a CRISPR complex as claimed.
Dostie et al. teach a method of identifying genetic elements important in gene regulation with chromosome conformation capture (3C), and further employs microarray or quantitative DNA sequencing for detection (see abstract).  Dostie et al. teach identifying looping interaction in globin locus control region by first crosslinking the interaction complex, followed by digestion and ligation of the genomic DNA, and sequencing to identify tethered long range interaction (see Figure 1 and legend, and page 1302-1303).
It would have been obvious to an ordinary skilled in the art that the method rendered obvious by Fujita and Kim may be modified to identify long rang DNA interactions by including a step of ligation following restriction digesting, and further sequencing of the DNA to identify LCR sequence based on the teaching from Dostie et al. The ordinary skilled in the art would be motivated to do so because long range interaction is an important gene regulatory mechanism that occurs in many different genes, and to fully annotate the human genome requires to determine all relationships between all genes and function elements (see Dostie et al., page 1299, 1st col., 2nd paragraph).  The level of skill in the art is high. Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to ligating the nucleic acid in CRISPR complex and further isolating the complex using streptavidin to sequence the nucleic acid to identify tethered long range interaction as claimed following the detailed protocol from Fujita, Kim and Dostie. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Response to Arguments
Applicant asserts that deficiencies detailed above in reference to claims 1-7, 9-16, 18-21 are sufficient to traverse the rejections so that additional distinctions between the claims and the cited reference are unnecessary.  Applicant asserts that the combination of Fujita and Kim fails to teach the present invention or provide a motivation for their combination.  Applicant asserts that nothing in Fujita or Kim teaches the modification of the peptide tag to include a biotin-acceptor combination, and teaching from Fujita and Kim are mutually exclusive.  Applicant argues that solves the problem by using a FLAG tag but provides no expectation that the addition of the biotin acceptor site would maintain its specificity.  Applicant asserts that while Kim teaches biotinylation, it does not teach modification of a pre-existing peptide tag.  Applicant asserts that it is possible to study long-range DNA interactions, which are not described in any of the cited references. 
The above argument has been fully considered but deemed unpersuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, all elements of the claimed invention have been taught by Fujita and Kim.  The amended claim 1 recites a peptide tag with a biotin acceptor site but does not have any limitation for a step of modifying an existing peptide tag.  As such, the peptide tag taught by Kim is considered to meet this limitation.  Applicant did not explain why teaching from Fujita and Kim are mutually exclusive.  The fact that each reference teaches different part of claim limitation does not mean they are mutually exclusive.  The alleged advantage of studying long-range DNA interactions is not part of the claim limitation.  
Applicant argues that Dostie does not teach a peptide tag that is modified to include the biotin acceptor site, which the combined teaching from Fujita or Kim does not teach.
This argument is not persuasive because Kim teach a peptide tag that comprises a biotin acceptor site.  Therefore, for reasons set forth in previous rejection and discussed above, this rejection is still considered proper and thus maintained.
Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636